 



Exhibit 10.1
DIRECTOR COMPENSATION POLICY
(effective as of January 1, 2007)
     Members of the board of directors (the “Board”) of BioMed Realty Trust,
Inc. (the “Company”) who are not employees of the Company or any of its
subsidiaries (each a “Non-Employee Director”) shall be eligible to receive cash
and equity compensation as set forth in this Director Compensation Policy. The
cash compensation and restricted stock grants described in this Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board or its Compensation Committee, to each
Non-Employee Director who may be eligible to receive such cash compensation or
restricted stock unless such Non-Employee Director declines the receipt of such
cash compensation or restricted stock by notice to the Company. This Director
Compensation Policy shall remain in effect until it is revised or rescinded by
further action of the Board or its Compensation Committee.
     1. Cash Compensation and Reimbursement of Expenses.
          (a) Annual Fee. Each Non-Employee Director shall be eligible to
receive an annual fee of $25,000 for service on the Board, the Non-Employee
Director who regularly chairs the Audit Committee of the Board shall be eligible
to receive an additional annual fee of $15,000, and each Non-Employee Director
who regularly chairs any other committee of the Board shall be eligible to
receive an additional annual fee of $5,000 for each committee chaired. The fees
shall be payable in equal quarterly installments in arrears on or about
January 15, April 15, July 15 and October 15 of each year.
          (b) Meeting Stipends.
               (1) Board of Directors. Each Non-Employee Director shall be
eligible for an additional stipend of $1,500 for each Board meeting attended in
person and $750 for each Board meeting attended by telephone.
               (2) Audit Committee. Each Non-Employee Director who serves on the
Audit Committee of the Board shall be eligible for an additional stipend of
$1,500 for each committee meeting attended in person and $500 for each committee
meeting attended by telephone (whether or not the committee meeting is on a day
that includes a Board meeting).
               (3) Other Committees. Each Non-Employee Director who serves on a
committee of the Board other than the Audit Committee shall be eligible for an
additional stipend of $1,000 for each committee meeting attended in person and
$500 for each committee meeting attended by telephone (whether or not the
committee meeting is on a day that includes a Board meeting).
          (c) Reimbursement of Expenses. Non-Employee Directors shall be
eligible for reimbursement for reasonable expenses incurred to attend Board and
committee meetings.
     2. Equity Compensation. Non-Employee Directors shall be eligible to receive
grants of restricted stock as set forth in the Company’s 2004 Incentive Award
Plan (the “2004 Plan”), which grants shall be subject to the terms and
provisions of the 2004 Plan and the execution and delivery of restricted stock
agreements (including all exhibits thereto), in substantially the form
previously approved by the Board, setting forth the vesting schedule applicable
to such restricted stock and such other terms as may be required by the 2004
Plan.

